DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse in the reply filed on 11/30/2020 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Claim Objections
Claim 10 objected to because of the following informalities:  
Claim 10, line 3 reads “with the bore a locked engagement”, however it should read “with the bore in a locked engagement”;
 Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a joining assembly” in claim 1 and 19, “a jaw coupling” in claim 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "upstand structure" renders the claim indefinite because it is unclear what is meant by an “upstand structure”. For the purpose of examination the “upstand structure” will be read to mean a projection with a 3-D shape.
Claim 5 recites the limitation "the foot print" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 9 – 11, 13, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranchod (US 20110040307 A1).
Regarding claim 1, Ranchod discloses a mechanical tissue coupling system (tissue closure device) (abstract) comprising: 
- a first side tissue grasping assembly (see annotated Fig. 1); 
- a second side tissue grasping assembly (see annotated Fig. 1); and 
- a joining assembly (see annotated Fig. 1) structurally configured to join the first side tissue grasping assembly (see annotated Fig. 1) to the second side tissue grasping assembly (see annotated Fig. 1).
Annotated Figure 1 of Ranchod

    PNG
    media_image1.png
    494
    1153
    media_image1.png
    Greyscale

Regarding claim 2, Ranchod discloses wherein the first side tissue grasping assembly (see annotated Fig. 1) further comprises: 
- an elongated body (see annotated Fig. 1) having an inner end (see annotated Fig. 1) and an outer end (see annotated Fig. 1); 
- a jaw coupling (see annotated Fig. 1) disposed on the elongated body (see annotated Fig. 1); and 
- a plurality of gripping structures (see annotated Fig. 1) extending outwardly from the elongated body (see annotated Fig. 1).
Regarding claim 3, Ranchod discloses wherein the jaw coupling (see annotated Fig. 1) comprises an elongated slot (see annotated Fig. 1) extending between the inner end and the outer end of the elongated body.
Regarding claim 4, Ranchod discloses wherein each of the plurality of gripping structures (see annotated Fig. 1) include an upstand structure (see annotated Fig. 1) that terminates in a tip (see annotated Fig. 1) (Examiner’s note: the term “tip” only 
Regarding claim 5, Ranchod discloses wherein at least a portion of the gripping structure (see annotated Fig. 1) comprises an overhang portion (see annotated Fig. 1) that extends beyond the footprint (see annotated Fig. 1) of the elongated body (see annotated Fig. 1) (Examiner’s note: the footprint referenced in the annotated Fig. 1, is the face of the projection that touches the inner side of the body; and is as big as the perimeter of that face. With that in mind the “overhang” referenced in the annotated Fig. 1, extends beyond the perimeter of that face).
Regarding claim 6, Ranchod discloses wherein the tip (see annotated Fig. 1) is part of the overhang portion (see annotated Fig. 1) (Examiner’s note: the tip, as referenced in the annotated Fig. 1, forms a face of the top of the overhang).
Annotated Figure 1 of Ranchod

    PNG
    media_image1.png
    494
    1153
    media_image1.png
    Greyscale

Regarding claim 1, (Alternate interpretation)
- a first side tissue grasping assembly (see annotated Fig. 1’); 
- a second side tissue grasping assembly (see annotated Fig. 1’); and 
- a joining assembly (see annotated Fig. 1’) structurally configured to join the first side tissue grasping assembly (see annotated Fig. 1’) to the second side tissue grasping assembly (see annotated Fig. 1’).
Annotated Figure 1’ of Ranchod

    PNG
    media_image2.png
    486
    1114
    media_image2.png
    Greyscale

Regarding claim 9, Ranchod discloses wherein the joining assembly (see annotated Fig. 1’) further comprises at least one first mating structure (see annotated Fig. 1’) disposed on the first side tissue grasping assembly (see annotated Fig. 1’) and at least one second mating structure (see annotated Fig. 1’) disposed on the second side tissue grasping assembly (see annotated Fig. 1’).
Regarding claim 10, Ranchod discloses wherein the first mating structure (see annotated Fig. 1’) comprises a bore (see annotated Fig. 1’) extending into the elongated body (see annotated Fig. 1’), with the second mating structure (see annotated Fig. 1’) 
Annotated Figure 1’ of Ranchod

    PNG
    media_image2.png
    486
    1114
    media_image2.png
    Greyscale

Regarding claim 11, Ranchod discloses wherein the first mating structure (see annotated Fig. 1’) and the second mating structure (see annotated Fig. 1’) define at least two locking positions (see annotated Fig. 1’) (Examiner’s note: the center mating structures lock into the center bore at a first distance, creating the first locking position, the center mating structure is pushed further such that the outer mating structures lock into to the outer bores, creating the second locking position, where the first locking distance different from the second locking distance in terms of a gap between the two tissue assemblies), varying the space between the first side tissue grasping assembly (see annotated Fig. 1’) and the second side tissue grasping assembly (see annotated ).
Annotated Figure 2B of Ranchod

    PNG
    media_image3.png
    584
    840
    media_image3.png
    Greyscale

Regarding claim 13, Ranchod discloses wherein the first side tissue grasping assembly (see annotated Fig. 1’) includes at least one first mating structure (see annotated Fig. 1’) and at least one second mating structure (see annotated Fig. 1’), and wherein the second side tissue grasping assembly (see annotated Fig. 1’) includes at least one first mating structure (see annotated Fig. 1’) and at least one second mating structure (see annotated Fig. 1’), the at least one first mating structure (see annotated Fig. 1’) of the first side tissue grasping assembly (see annotated Fig. 1’) engageable with the at least one second mating structure (see annotated Fig. 1’) of the second side 
Annotated Figure 1’ of Ranchod

    PNG
    media_image2.png
    486
    1114
    media_image2.png
    Greyscale

Regarding claim 14, Ranchod discloses an applicator structurally configured to apply a mechanical tissue coupling system (tissue closure device), the applicator comprising: 
- forceps (arms 70 / 72) (paragraph [0061]) defining a first opposing jaw (arm 70) and a second opposing jaw (arm 72) (paragraph [0061] and Fig. 8A), the first opposing jaw (arm 70) attached to a first opposing shank (support 62) and the second opposing jaw (arm 72) attached to a second opposing shank 
- a first grasping element retainer (receiving portion 82) disposed on the first opposing jaw (arm 70) (paragraph [0062] and Fig. 8A), the first grasping element retainer (receiving portion 82) structurally configured to allow slidable engagement of a tissue grasping assembly (see annotated Fig. 1) there along (Examiner’s note: looking at Fig. 8A it is clear that the receiving portion is in engagement with the tissue grasping assembly); and 
- a second grasping element retainer (receiving portion 82) disposed on the second opposing jaw (arm 72) (paragraph [0062] and Fig. 8A), the second grasping element retainer (receiving portion 82) structurally configured to allow slidable engagement of a tissue grasping assembly (see annotated Fig. 1) there along (Examiner’s note: looking at Fig. 8A it is clear that the receiving portion is in engagement with the tissue grasping assembly).
Annotated Figure 1 of Ranchod

    PNG
    media_image1.png
    494
    1153
    media_image1.png
    Greyscale

Regarding claim 19, Ranchod discloses a combination mechanical tissue coupling system and applicator (tissue closure device) (abstract), wherein the mechanical tissue coupling system comprises: 
 - a first side tissue grasping assembly (see annotated Fig. 1); 
- a second side tissue grasping assembly (see annotated Fig. 1); and 
- a joining assembly (see annotated Fig. 1) structurally configured to join the first side tissue grasping assembly (see annotated Fig. 1) to the second side tissue grasping assembly (see annotated Fig. 1).
- the applicator comprises: 
- forceps (arms 70 / 72) (paragraph [0061]) defining a first opposing jaw (arm 70) and a second opposing jaw (arm 72) (paragraph [0061] and Fig. 8A), the first opposing jaw (arm 70) attached to a first opposing shank (support 62) and the second opposing jaw (arm 72) attached to a second opposing shank (support 62) and pivotably coupled by a lock (Examiner’s note: arms 70 / 72 are pivot about hinge 74, which locks the arms from movement in unwanted directions – paragraph [0059]; thus the arms are pivotably coupled by a lock); 
- a first grasping element retainer (receiving portion 82) disposed on the first opposing jaw (arm 70) (paragraph [0062] and Fig. 8A), the first grasping element retainer (receiving portion 82) structurally configured to allow slidable engagement of the first tissue grasping assembly (see annotated Fig. 1) there along (Examiner’s note: looking at Fig. 8A it is 
- a second grasping element retainer (receiving portion 82) disposed on the second opposing jaw (arm 72) (paragraph [0062] and Fig. 8A), the second grasping element retainer (receiving portion 82) structurally configured to allow slidable engagement of the second tissue grasping assembly (see annotated Fig. 1) therealong (Examiner’s note: looking at Fig. 8A it is clear that the receiving portion is in engagement with the tissue grasping assembly).
Annotated Figure 1 of Ranchod

    PNG
    media_image1.png
    494
    1153
    media_image1.png
    Greyscale

Claims 14 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talyor (US 201200036380 A1).
Regarding claim 14,
- forceps (end effector 600) (paragraph [0053]) defining a first opposing jaw (section 604) and a second opposing jaw (section 602) (paragraph [0053] and Fig. 11), the first opposing jaw (section 604) attached to a first opposing shank (see annotated Fig. 11) and the second opposing jaw (section 602) attached to a second opposing shank (see annotated Fig. 11) and pivotably coupled by a lock (pins - see annotated Fig. 11) (Examiner’s note: sections 604 and 602 pivot about pins seen in Fig. 11, which locks the arms from movement in unwanted directions; detailed movement of the jaws is discussed in – paragraph [0059]); 
- a first grasping element retainer (channel of hollowed out section 604 – paragraph [0057]) disposed on the first opposing jaw (section 604) (paragraph [0055] and Fig. 12), the first grasping element retainer (channel of hollowed out section 604) structurally configured to allow slidable engagement of a tissue grasping assembly therealong (Examiner’s note: the structure of the retainer can be configured to allow engagement with another tool / a tissue grasping assembly – paragraph [0055]); and 
- a second grasping element retainer (effect element 608 – retains tissue or other end effector tools – paragraph [0057]) disposed on the second opposing jaw (section 604) (paragraph [0055] and Fig. 12), the second grasping element retainer (effect element 608) structurally configured to allow slidable engagement of a tissue grasping assembly therealong (Examiner’s note: the structure of the retainer can be configured to allow engagement with another tool / a tissue grasping assembly – paragraph [0055]).
Regarding claim 15, Taylor discloses further comprising: a disengaging assembly (see annotated Fig. 11) having an actuator (actuation tube 616) (see annotated Fig. 11) pivotably coupled to the first opposing shank (see annotated Fig. 11) (Examiner’s note: actuation tube 616 slides, pivots, relative to the first shank and is coupled to the first shank via the main rod 618) (paragraph [0055]), with a plunger (wire 614) slidably movable (wire 614 slides along actuation plate 610) along the first opposing jaw (section 604) (paragraph [0053] and Fig. 11), and a connecting rod (see annotated Fig. 11) extending between the actuator (actuation tube 616) and the plunger (wire 614) (Examiner’s note: the connecting rod extends between the distal end of the actuation tube and the distal end of the wire 614), such that, pivoting of the actuator (actuation tube 616) slidably moves the plunger (wire 614) along the first opposing jaw (section 604) toward or away from a distal end of the first opposing jaw (section 604) (paragraphs [0053 – 0055] and Fig. 11) (Examiner’s note: when the actuation tube 616 slides, the wire 614 then slides; wire 614 slides along the length of section 604).
Regarding claim 16, Taylor discloses wherein the first grasping element retainer (channel of hollowed out section 604) (see annotated Fig. 11) further includes a mating structure (channel of hollowed out section 604 – see annotated Fig. 11) extending along the first opposing jaw (see annotated Fig. 11) (channel extends along the length of section 604) and the second grasping element retainer (effect elements 608) (see annotated Fig. 11) further includes a mating structure extending (see annotated Fig. 11) along the second opposing jaw (see annotated Fig. 11).
Regarding claim 17, Taylor discloses wherein the first grasping element retainer (channel of hollowed out section 604) (see annotated Fig. 11) further includes an outer 
Regarding claim 18, Taylor discloses wherein the plunger (wire 614) slidably moves along the mating structure (channel of hollowed out section 604) extending along the first opposing jaw (section 604) (wire 614 slides through the channel and extends along the length of the section 604).
Annotated Figure 11 of Taylor

    PNG
    media_image4.png
    616
    911
    media_image4.png
    Greyscale

Claims 1, 2, and 7 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilkinov (SU 001165376 A1).
Regarding claim 1, Kilkinov discloses a mechanical tissue coupling system (see annotated Fig. 5) comprising: 
- a first side tissue grasping assembly (see annotated Fig. 5); 
- a second side tissue grasping assembly (see annotated Fig. 5); and 
- a joining assembly (see annotated Fig. 5) structurally configured to join the first side tissue grasping assembly (see annotated Fig. 5) to the second side tissue grasping assembly (see annotated Fig. 5).
Annotated Figure 5 of Kilkinov

    PNG
    media_image5.png
    428
    658
    media_image5.png
    Greyscale

Regarding claim 2, Kilkinov discloses wherein the first side tissue grasping assembly (see annotated Fig. 5) further comprises: 
- an elongated body (see annotated Fig. 5) having an inner end (see annotated Fig. 5) and an outer end (see annotated Fig. 5); 
- a jaw coupling (see annotated Fig. 5) disposed on the elongated body (see annotated Fig. 5); and 
- a plurality of gripping structures (see annotated Fig. 5) extending outwardly from the elongated body (see annotated Fig. 5).
Regarding claim 7
Regarding claim 8, Kilkinov discloses wherein the first side tissue grasping assembly (see annotated Fig. 5) and the second side tissue grasping assembly (see annotated Fig. 5) are substantially identical (see annotated Fig. 5), and are one of dissolvable and non-dissolvable within a body of a patient (Examiner’s note: while Kilkinov does not expressly state if the tissue closure device is dissolvable or not; it is inherent that the closure device is one or the other; thus the claim limitation is met).
Claims 1 and 9 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belson (US 20160249924 A1).
Regarding claim 1, Belson discloses a mechanical tissue coupling system (tissue closure device) (abstract) comprising: 
- a first side tissue grasping assembly (force distribution structure 144) (paragraph [0124] and Fig. 11A); 
- a second side tissue grasping assembly (force distribution structure 142) (paragraph [0124] and Fig. 11A); and 
- a joining assembly (ratchet mechanism 160 and rod 154) (paragraph [0124] and Fig. 11A) structurally configured to join the first side tissue grasping assembly to the second side tissue grasping assembly (force distribution structures 144 and 142, respectively) (paragraph [0124] and Fig. 11A).
Regarding claim 9, Belson discloses wherein the joining assembly (ratchet mechanism 160 and rod 154) further comprises at least one first mating structure (ratchet mechanism 160) disposed on the first side tissue grasping assembly (force distribution structures 144) and at least one second mating structure (teeth 162 on rod 
Regarding claim 10, Belson discloses wherein the first mating structure (ratchet mechanism 160) comprises a bore (channel through ratchet mechanism 160) extending into the elongated body (body of distribution structure 144) (Fig. 11B), with the second mating structure (teeth 162) comprising a tab (teeth 162) extendable into the bore (channel through ratchet mechanism 160) (Fig. 11B) and engageable with the bore (channel through ratchet mechanism 160) a locked engagement (Examiner’s note: the tab of the second mating structure locks into the bore of the first mating structure).
Regarding claim 11, Belson discloses wherein the first mating structure (ratchet mechanism 160) and the second mating structure (teeth 162) define at least two locking positions (Examiner’s note: first locking position is when the first teeth 162 of rod 154 enters the ratchet channel, where the ledges of the ratchet channel lock teeth from moving backwards; the second locking position is when the second set of teeth 162 pass through the ratchet channel, further closing the gap between the force distribution structures 144 / 142), varying the space between the first side tissue grasping assembly (distribution structure 144) and the second side tissue grasping assembly (distribution structure 142) (Examiner’s note: the distance between the distribution structures changes as more teeth enter through the ratchet channel).
Regarding claim 12, Belson discloses wherein the first mating structure (ratchet mechanism 160) includes a retaining ledge (ratchet teeth extend into the channel, and form ledges) and the second mating structure (teeth 162) comprises an outer flange (front / first teeth of 162 which enter / engage with the ledge of the ratchet mechanism .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shellenberger (US 20180271534 A1) discloses the device as claimed in claim 1, 14, and 19.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771